Citation Nr: 0329869	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefit purposes.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This matter came before the Board of Veterans Appeals (Board) 
from a September 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico 
that determined that the veteran was not competent for VA 
benefit purposes.  The RO conducted a hearing in February 
1999, and the undersigned, on behalf of the Board of 
Veterans' Appeals (Board), conducted one at the RO in January 
2002.

In April 2000, the veteran submitted a notice of disagreement 
with respect to the RO's July 1999 determination denying 
service connection for post-traumatic stress disorder and 
bipolar disorder.  This matter is the subject of a remand 
section of this decision.  Manlincon v. West, 12 Vet. App. 
238 (1999).


FINDING OF FACT

The veteran lacks the mental capacity to contract or manage 
his own affairs including disbursement of funds without 
limitation.


CONCLUSION OF LAW

The veteran is not mentally competent for VA benefit 
purposes. 38 C.F.R. § 3.353 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties in numerous items of correspondence 
including the June 2001 VCAA letter to him.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  VA examination reports and treatment records have 
been requested and obtained.  Reasonable attempts were made 
to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Analysis

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  The pertinent VA regulatory 
provision essentially provides that rating agencies are 
authorized to make official determinations of incompetency 
for VA purposes. Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, a determination of incompetency will not be 
made without a definite expression regarding the question by 
the responsible medical authorities.  Where there is 
reasonable doubt as to whether the beneficiary is capable of 
administering his or her funds, such doubt will be resolved 
in favor of competency.  Whenever it is proposed to make an 
incompetency determination, the beneficiary will be notified 
of the proposed action and the right to a hearing.  38 C.F.R. 
§ 3.353 (2003).

Such determinations will be controlling for purposes of 
direct payment of current benefits.  The rating agency will 
consider any findings made by the Veteran's Service Officer 
of jurisdiction (or like person who appoints a fiduciary, 
etc) based on evidence received showing that a previously 
determined incompetent individual may be capable of 
administering benefits without limitation, together with all 
other evidence of record, in determining whether its prior 
decision should be revised or continued.  Determinations 
relevant to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency. 38 C.F.R. § 
3.353 (2003).

In this case, the veteran was notified in August 1998 in 
accordance with 38 C.F.R. § 3.353 of the proposal to rate him 
incompetent.  

The question is whether the evidence shows that the veteran 
because of his mental illness lacks the capacity to contract 
or to manage his own affairs, including disbursement of funds 
without limitation.  

A medical opinion on the matter of the veteran's competency 
has been obtained.  

The evidence shows that the veteran is incompetent as 
contemplated by 38 C.F.R. § 3.353.  

The RO granted VA pension benefits in January 1988 based on a 
finding that he had paranoid schizophrenia which was 100 
percent disabling.  

In March 1988, the RO rated the veteran incompetent.  

In July 1997, a private physician's assistant stated that he 
had no psychiatric record to refer to but that he had 
examined the veteran that day, and that the veteran answered 
all questions appropriately and was cooperative, and that he 
found him to be stable and alert.

In February 1998, the veteran was rated competent.

In June 1998, the RO advised the veteran that it had 
determined that he was competent.  

During a July 1998 VA hospitalization, after the veteran's 
behavior was observed, arrangements were made to have a 
letter of incompetency written.

In July 1998, a VA psychiatrist noted that the veteran had 
recently been granted competency to manage his financial 
affairs, but that it was that psychiatrist's opinion that the 
veteran was incompetent to manage his financial affairs due 
to his chronic schizophrenia.  It was reported that the 
veteran's judgment was impaired and that he had poor insight 
into his disability, and that he had been noncompliant with 
medication since a hospital admission in February 1998, 
leading to gradual decompensation and a recent VA Medical 
Center readmission.  It was also reported that he had lost 16 
pounds since his last hospital stay due to poor eating, and 
that he was extremely disorganized in thought processes, 
delusional, and experienced audiovisual hallucinations and 
paranoia.  His appearance was disheveled, unkept, and with 
poor hygiene.

In August 1998, when a VA social worker asked the veteran 
what it meant to manage his own money and what was he going 
to do with his VA check when he received it, the veteran 
responded in an inappropriate and loose manner.  It was noted 
that a court had found him competent and that an extension of 
commitment had not been granted.  When asked how he would 
cash his check he was unable to explain.  In September 1998, 
the veteran had loose associations, pressured speech, and 
delusional thoughts.  In November 1998, the veteran had 
bizarre delusions, loose, disorganized, possibly paranoid 
thoughts, and a disheveled appearance.  In December 1998, he 
was engaging in magical thinking and refused to take a shot.  
In January 1999 he was very fragile and his schizophrenia was 
in poor control.  He was delusional and had overvalued ideas 
and ideas of reference and was disheveled.  In February 1999, 
he had delusional and paranoid ideation and tangential 
speech.  In March 1999, he was disheveled, malodorous, 
disorganized, and delusional.

At the RO hearing in February 1999, the veteran testified 
that he had been able to obtain assets of a three bedroom 
house, two vehicles, and a furnished home under his financial 
management in the past, and that he was capable of managing 
his VA affairs without any help from anyone.  

In April 1999, the veteran went into VA psychiatrist's office 
unscheduled, yelling about a grand jury indictment in 
Washington.  He could not be redirected.  He took off at a 
fast pace and was cut off by other staff members who walked 
him into a back office until a police escort arrived to 
escort him to a ward.  He was a danger to himself and was on 
involuntary hold.  Two days later, he had grossly 
disorganized thoughts, speech, and behavior and his speech 
was markedly pressured and tangential.  

A VA field examination was conducted in March 2000.  The 
examiner observed the veteran and concerning his capacity to 
manage funds, noted that the veteran received an allowance 
and a food voucher and that he was aware of the source of his 
funds, but was unsure of the amount.  It was reported that he 
had a history of making unwise expenditures, and that, for 
that reason, the state started requiring specific expenses.  
The veteran stated that he could handle his own finances, 
however, the examiner considered his conversation with and 
observation of the veteran and was led to believe that the 
veteran remained incompetent for VA purposes and was 
incapable of handling his personal and financial affairs due 
to his medical condition.  It was felt that if he was given 
access to all of his funds, he would probably continue to 
make unwise expenditures.

On VA evaluation in March 2000, he had possibly grandiose and 
delusional thought content.  Judgment and insight were very 
poor.  In August 2000, he had disorganized thoughts and was 
manic and delusional.

During the hearing before the undersigned in January 2002, 
the veteran stated that he had not really made any bad 
decisions in managing his finances, and that he had passed a 
test which a doctor had administered.

A May 2002 VA treatment record reveals that his speech was 
disorganized and incoherent and that his thought processes 
were disorganized with looseness of association.  Memory 
could not be assessed, and thought content was too 
disorganized to assess.  Concentration was impaired due to 
disorganization, and insight and judgment were impaired.

A VA psychiatric examination was conducted in April 2003.  
The psychiatrist reviewed more than 10 years of medical 
records, noted that he had been hospitalized on multiple 
occasions for management of exacerbations of his 
schizophrenia, and noted that he had been treated 
psychopharmalogically and behaviorally on an extended basis.  
The psychiatrist noted that clinically the veteran was 
pleasant and demonstrated linear thought processes and was 
able to perform serial sevens and recall three objects after 
five minutes and could respond appropriately to the 
description of a contrived stressor.  He was able to recount 
his personal history in a way that was consistent with his 
medical record.  The examiner noted that the veteran had a 
long history of incapacitating exacerbations of schizophrenia 
when he was clearly unable to properly manage his finances.  
The examiner noted that while there were no clear signs of 
his disorder that day, such periods of remission had been 
seen before always to precede exacerbations, social 
difficulties, extended hospitalizations, and without proper 
protection, inappropriate use of his funds.

The VA psychiatrist opined that it was highly likely, based 
on the veteran's long history, that his thoughts and behavior 
would decompensate in the foreseeable future and that he was 
be unable to adequately manage his resources.  This was 
therefore indicative of the absence of mental competency 
although the examiner felt that during periods of lucidity, 
he would be able to manage his finances on a short term 
basis.  Given the cyclical nature of his disorder and the 
severe exacerbations and considering the history of only 
intermittent compliance with the necessary medication, his 
overall presentation suggested that he is not capable of 
safely and effective managing his financial resources.  

The veteran testifies that he is competent.  However, the 
evidence shows that the veteran because of his mental illness 
lacks the capacity to contract or to manage his or her own 
affairs, including disbursement of funds without limitation.  
In August 1998, he was unable to explain to a VA social 
worker how he would manage his money.  In March 2000, a VA 
field examiner interviewed and observed the veteran and 
opined that he was incompetent.  Additionally, he has needed 
help with housing and food arrangements, he has been 
noncompliant with medications, he has been delusional and 
illogical, and his mental faculties have been extremely 
impaired at times.  A VA physician wrote in July 1998 that 
the veteran is incompetent, and the VA psychiatrist who 
examined him in April 2003 agrees.  Both of them thoroughly 
considered the nature, extent, and severity of the veteran's 
mental illness and its pattern.  In contrast, the private 
physician's assistant who evaluated him in July 1997 had 
nothing to base his opinion on except for one interaction 
with the veteran when he was alert.  The July 1997 
physician's assistant's report and the veteran's testimony  
are not convincing and are less probative than the VA 
physicians' opinions and the other evidence of record.

In light of the above, the Board must conclude that the 
veteran is not competent for VA benefit purposes.  

The evidence is clear, convincing and leaves no doubt that 
the veteran is not competent.  


ORDER

The veteran is competent for VA benefits purposes.


REMAND

The RO denied service connection for post-traumatic stress 
disorder and bipolar disorder in July 1999.  In April 2000, 
the veteran filed a notice of disagreement with its 
determination.  A statement of the case has not been issued.  
Per Manlincon v. West, 12 Vet. App. 238 (1999), the matter is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following action:  

The AOJ should issue the veteran a 
statement of the case on the matter of 
service connection for post-traumatic 
stress disorder and bipolar disorder.

If upon completion of the above action the claim remains 
denied, the case should be 
returned, if necessary, after compliance with requisite 
appellate procedures.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



